UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-Q [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2012 OR [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 000-53815 ALTEGRIS QIM FUTURES FUND, L.P. (Exact name of registrant as specified in its charter) DELAWARE 27-0473854 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) c/o ALTEGRIS PORTFOLIO MANAGEMENT, INC. 1202 Bergen Parkway, Suite 212 Evergreen, Colorado 80439 (Address of principal executive offices) (zip code) (858) 459-7040 Securities registered pursuant to Section 12(b) of the Act:None Securities registered pursuant to Section 12(g) of the Act:Limited Partnership Interests Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15 (d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X] No [] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [X] No [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer, or a smaller reporting company.See definition of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer[] Accelerated filer[] Non-accelerated filer[] Smaller reporting company[X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes[]No[X] ALTEGRIS QIM FUTURES FUND, L.P. TABLE OF CONTENTS Page PART I – FINANCIAL INFORMATION 1 1Item 1. Financial Statements 1 Statements of Financial Condition 1 Condensed Schedules of Investments 2 Statements of Operations 6 Statements of Changes in Partners’ Capital (Net Asset Value) 7 Notes to Financial Statements 8 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 22 Item 3. Quantitative and Qualitative Disclosures About Market Risk 23 Item 4. Controls and Procedures 23 PART II – OTHER INFORMATION 24 Item 1. Legal Proceedings 24 Item 1A. Risk Factors 24 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 24 Item 3. Defaults Upon Senior Securities 24 Item 4. Mine Safety Disclosure 24 Item 5. Other Information 24 Item 6. Exhibits 24 Signatures 26 Rule 13a–14(a)/15d–14(a) Certifications 27 Section 1350 Certifications 28 PART I – FINANCIAL INFORMATION ALTEGRIS QIM FUTURES FUND, L.P. STATEMENTS OF FINANCIAL CONDITION JUNE 30, 2012 (Unaudited) and DECEMBER 31, 2011 (Audited) Item 1: Financial Statements. June 30, 2012 December 31, 2011 ASSETS Equity in Newedge USA, LLC account: Restricted cash $ $ Cash Restricted foreign currency (cost - $3,743,630 and $2,315,869) Unrealized gain on open commodity futures contracts - Cash Investment securities at value(cost - $110,370,998 and $112,611,968) Interest receivable Total assets $ $ LIABILITIES Equity in Newedge USA, LLC account: Foreign currency (premium - $3,736,096 and $2,313,350) $ $ Unrealized loss on open commodity futures contracts - Commissions payable Management fee payable Administrative fee payable Service fees payable Incentive fees payable Redemptions payable Subscriptions received in advance Other liabilities Total liabilities PARTNERS' CAPITAL (NET ASSET VALUE) General Partner Limited Partners Total partners' capital (Net Asset Value) Total liabilities and partners' capital $ $ See accompanying notes. -1- ALTEGRIS QIM FUTURES FUND, L.P. CONDENSED SCHEDULE OF INVESTMENTS JUNE 30, 2012 (Unaudited) INVESTMENT SECURITIES Face Value Maturity Date Description Value % of Partners Capital Fixed Income Investments U.S. Government Agency Bonds and Notes $ 7/2/2012 Federal Farm Credit Bank Disc Note, 0.01% $ % 5/2/2013 Federal Farm Credit Bank, 0.75% % 7/5/2012 Federal Home Loan Bank Disc Note, 0.02% % 7/13/2012 Federal Home Loan Bank Disc Note, 0.03% % 7/18/2012 Federal Home Loan Bank Disc Note, 0.03% % 8/22/2012 Federal Home Loan Bank, 0.18% % 8/22/2012 Federal Home Loan Bank, 0.88% % 9/7/2012 Federal Home Loan Bank, 0.14% % 9/10/2012 Federal Home Loan Bank, 0.14% % 9/14/2012 Federal Home Loan Bank, 0.20% % 9/14/2012 Federal Home Loan Bank, 2.00% % 9/25/2012 Federal Home Loan Bank, 0.14% % 10/25/2012 Federal Home Loan Bank, 0.125% % 1/10/2013 Federal Home Loan Bank, 0.18% % 1/29/2013 Federal Home Loan Bank, 0.375% % 2/8/2013 Federal Home Loan Bank, 0.16% % 10/30/2012 Federal National Mortgage Association, 0.50% % 5/7/2013 Federal National Mortgage Association, 1.75% % Total U.S. Government Agency Bonds and Notes (cost - $55,497,193) % Corporate Notes $ 7/2/2012 Alpine Securitization Corp Disc Note, 0.10% % 7/12/2012 Bank of Montreal, 0.16% % 7/2/2012 Bank of Nova Scotia Disc Note, 0.09% % 7/19/2012 General Electric Capital Corp Disc Note, 0.09% % 7/17/2012 Google Inc Disc Note, 0.10% % 7/5/2012 Mizuho Funding LLC, 0.18% % 7/5/2012 Mont Blanc Capital Corp Disc Note, 0.20% % 7/27/2012 New Jet Corp Disc Note, 0.13% % 7/2/2012 Newport Funding Corp Disc Note, 0.22% % 7/25/2012 Norinchukin Bank, 0.20% % 7/20/2012 Royal Bank of Canada, 0.10% % 7/5/2012 Siemens Capital Corp Disc Note, 0.12% % 7/26/2012 Sumitomo Trust & Banking Co Disc Note, 0.18% % 7/11/2012 Toronto-Dominion Holdings, 0.16% % 7/2/2012 Wal-Mart Stores Inc Disc Note, 0.11% % Total Corporate Notes (cost - $48,107,989) % U.S. Treasury Obligations $ 3/15/2013 United States Treasury Note, 1.375% % 4/15/2013 United States Treasury Note, 1.75% % 5/15/2013 United States Treasury Note, 1.375% % 5/31/2013 United States Treasury Note, 0.50% % Total United States Treasury Obligations (cost - $6,765,816) % Total Investment Securities (cost - $110,370,998) $ % See accompanying notes. -2- ALTEGRIS QIM FUTURES FUND, L.P. CONDENSED SCHEDULE OF INVESTMENTS (continued) JUNE 30, 2012 (Unaudited) Range of Expiration Dates Number of Contracts Value % of Partners Capital Long Futures Contracts: Agriculture Sept 12 - Dec 12 35 $ % Currencies Sept 12 48 ) )% Energy Aug 12 49 % Interest Rates Sept 12 6 ) )% Stock Indices Jul 12 - Sept 12 % Treasury Rates Sept 12 ) )% Total Long Futures Contracts % Short Futures Contracts: Agriculture Aug 12 - Dec 12 79 ) )% Currencies Sept 12 ) )% Energy Aug 12 69 ) )% Interest Rates Sept 12 % Metals Aug 12 - Oct 12 60 ) )% Stock Indices Jul 12 - Sept 12 ) )% Treasury Rates Sept 12 20 % Total Short Futures Contracts ) )% Total Futures Contracts $ % See accompanying notes. -3- ALTEGRIS QIM FUTURES FUND, L.P. CONDENSED SCHEDULE OF INVESTMENTS DECEMBER 31, 2011 (Audited) INVESTMENT SECURITIES Face Value Maturity Date Description Value % of Partners Capital Fixed Income Investments U.S. Government Agency Bonds and Notes $ 1/3/2012 Federal Farm Credit Bank Disc Note, 0.01% $ % 4/4/2013 Federal Farm Credit Bank, 0.84% % 5/2/2013 Federal Farm Credit Bank, 0.75% % 4/2/2012 Federal Home Loan Bank, 0.17% % 5/18/2012 Federal Home Loan Bank, 1.125% % 7/18/2012 Federal Home Loan Bank, 0.25% % 8/22/2012 Federal Home Loan Bank, 0.18% % 9/7/2012 Federal Home Loan Bank, 0.14% % 9/10/2012 Federal Home Loan Bank, 0.14% % 9/14/2012 Federal Home Loan Bank, 0.20% % 9/25/2012 Federal Home Loan Bank, 0.14% % 10/25/2012 Federal Home Loan Bank, 0.125% % 11/16/2012 Federal Home Loan Bank, 0.50% % 4/29/2013 Federal Home Loan Mortgage Corporation, 0.70% % 2/13/2012 Federal Home Loan Mort Corp Disc Note, 0.02% % 4/9/2012 Federal Home Loan Mort Corp Disc Note, 0.02% % 5/29/2012 Federal Home Loan Mort Corp Disc Note, 0.02% % 5/1/2012 Federal National Mort Assoc Disc Note, 0.00% % 4/20/2012 Federal National Mortgage Association, 1.875% % 10/30/2012 Federal National Mortgage Association, 0.50% % Total U.S. Government Agency Bonds and Notes (cost - $57,916,727) % Corporate Notes $ 1/27/2012 Amsterdam Funding Corp Disc Note, 0.28% % 1/3/2012 Argento Variable Funding Corp Disc Note, 0.31% % 1/4/2012 Aspen Funding Corp Disc Note, 0.35% % 1/4/2012 Bank of Montreal Disc Note, 0.12% % 1/3/2012 Bank of Nova Scotia Disc Note, 0.03% % 1/4/2012 Bank of Tokyo-Mitsubishi UFJ Ltd Disc Note, 0.10% % 1/9/2012 Coca-Cola Enterprises Inc Disc Note, 0.05% % 1/11/2012 General Electric Capital Corp Disc Note, 0.02% % 1/13/2012 Google Inc Disc Note, 0.05% % 1/6/2012 Grampian Funding LLC Disc Note, 0.30% % 1/6/2012 Mizuho Funding LLC Disc Note, 0.20% % 1/13/2012 Mont Blanc Capital Disc Note, 0.34% % 1/13/2012 National Australian Bank Disc Note, 0.05% % 1/11/2012 National Bank of Canada Disc Note, 0.09% % 1/6/2012 Netjets Inc Disc Note, 0.06% % 1/13/2012 Norinchukin Bank Disc Note, 0.30% % 1/5/2012 Pfizer Inc Disc Note, 0.03% % 1/10/2012 Shizuoka Bank/New York Disc Note, 0.40% % 1/6/2012 State Street Bank & Trust Disc Note, 0.10% % 1/12/2012 Sumitomo Trust & Banking Co Disc Note, 0.24% % 1/6/2012 Tasman Funding Inc Disc Note, 0.40% % 1/23/2012 Toyota Motor Credit Corp Disc Note, 0.04% % Total Corporate Notes (cost - $54,695,241) % Total Investment Securities (cost - $112,611,968) $ % See accompanying notes. -4- ALTEGRIS QIM FUTURES FUND, L.P. CONDENSED SCHEDULE OF INVESTMENTS (continued) DECEMBER 31, 2011 (Audited) Range of Expiration Dates Number of Contracts Value % of Partners Capital Long Futures Contracts: Agriculture Feb 12 - Mar 12 23 $ % Currencies Mar 12 53 % Energy Feb 12 72 ) )% Interest Rates Mar 12 - Dec 12 % Metals Feb 12 - Apr 12 24 ) )% Stock Indices Mar 12 23 % Total Long Futures Contracts % Short Futures Contracts: Agriculture Mar 12 ) )% Currencies Mar 12 ) )% Energy Feb 12 7 % Interest Rates Mar 12 - Dec 12 ) )% Metals Mar 12 12 ) )% Stock Indices Jan 12 - Mar 12 ) )% Treasury Rates Mar 12 ) )% Total Short Futures Contracts ) )% Total Futures Contracts $ ) )% See accompanying notes. -5- ALTEGRIS QIM FUTURES FUND, L.P. STATEMENTS OF OPERATIONS FOR THE THREE MONTHS AND SIX MONTHS ENDED JUNE 30, 2(Unaudited) Three Months Ended Six Months Ended June 30, June 30, TRADING GAIN (LOSS) Gain (loss) on trading of commodity futures Realized $ $ ) $ $ ) Change in unrealized ) ) Brokerage commissions ) Gain (loss) from trading futures ) ) Gain (loss) on trading of securities Realized Change in unrealized ) ) Gain from trading securities Foreign currency gain (loss) ) ) Total trading gain (loss) ) ) NET INVESTMENT INCOME (LOSS) Income Interest income Expenses Management fee Service fees Professional fees Administrative fee Offering costs - Incentive fees - Organization and initial offering expenses Interest expense - - Other expenses Total expenses Net investment loss ) NET INCOME (LOSS) $ $ ) $ $ ) See accompanying notes. -6- ALTEGRIS QIM FUTURES FUND, L.P. STATEMENTS OF CHANGES IN PARTNERS' CAPITAL (NET ASSET VALUE) FOR THE SIX MONTHS ENDED JUNE 30, 2(Unaudited) Limited Partners Total Class A Class B Institutional Interests Special Interests General Partner Balances at December 31, 2011 $ $
